Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. The system of claim 6, wherein the recipe builder tool has customizable prebuilt templates of  unit operations and parameters associated with the one or more recipes to setup the one or more recipes, further wherein the customization comprises editing properties of the prebuilt templates to make them compliant to one or more business requirements.
17. The method of claim 16, wherein the recipe builder tool has customizable prebuilt templates of unit operations and parameters associated with the one or more recipes to setup the one or more recipes, further wherein the customization comprises editing properties of the prebuilt templates to make them compliant to one or more business requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein the one or more recipes.”  Recipes lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Urdea (US 2012/0289434).    
a data acquisition module configured to acquire at least one of: ambient data and experimental data in real time from one or more lab resources and instruments;
	Urdea claim 25, Apparatus for developing a test for determining a health state, said apparatus comprising: a single molecule detector for measuring at least 10 biomarkers within each of a plurality of legacy clinical samples, wherein the total volume of each legacy clinical sample conforms to a sample requirement of said single molecule detector; and a processor for 

a process setup and monitoring module configured to receive the acquired data and facilitate setting-up and monitoring of one or more processes in real time utilizing the received data: and
	Urdea [0003] Diagnostic tests have been provided for detecting, screening, monitoring, and/or predicting the future development of various health states (e.g., disease states) in a subject. Typically, the detecting, screening, monitoring, or prognosis is provided by a diagnostic test based, at least in part, on the level(s) of one or more biological markers ("biomarkers") in a clinical sample taken from the subject (e.g., the subject's blood), or the presence thereof. Such biomarkers are selected because the presence, absences, or levels of such biomarkers alone or in combination are indicative of the presence, stage, or future clinical course of the health state. Often times, but not necessarily, the diagnostic test may additionally be based on clinical information concerning the subject. Determining an appropriate diagnosis or prognosis for a subject can, for example, advantageously increase the subject's chances for survival and/or recovery.	

an experiment prediction module configured to:

obtain data from the data acquisition module and process setup and monitoring module; and
	Urdea [0066] Alternatively, the reference sample or index value or baseline value may be taken or derived from one or more subjects who have not been exposed to the treatment. For example, samples may be collected from subjects who have received initial treatment for disease, 

employ one or more machine learning techniques to generate one or more patterns to predict outcomes of the one or more processes conducted in the lab in real time.
	Urdea claim 29. The apparatus of claim 25, wherein said processor comprises a machine learning tool configured to generate a mathematical model or biomarker pattern that diagnoses or predicts said health state.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdea in view of Karumba (US 2018/0189449) in view of Rivkin (US 2014/0380284) in view of Braud (US 2003/0074248) in view of Caneda (US 2020/0134639) and further in view of Official Notice. 
Regarding claim 2, Urdea discloses the elements of the claimed invention as noted but does not disclose wherein the one or more lab resources and instruments comprise Internet of Things (IoT) enabled lab instruments.  However, Karumba discloses: 
	Karumba [0059] Note also that the unique identifier (UDI) or fingerprint token for a surgical instrument or tool may be used to form a decentralized instrument Internet of Things 200 in FIG. 2. That is, the instruments are trackable through the network(s) 205 that operatively couple the computing nodes that store the blockchain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Karumba for the purpose of providing IoT instruments embodied in a computing platform.  

Urdea discloses the elements of the claimed invention as noted but does not disclose computer connected lab instruments.  However, Rivkin discloses: 
	Rivkin [0037] While just an SDMS server 312 and a LIMS server 314 are discussed, any computer connected with an instrument and any transmission which is generated and sent to an instrument, may be substituted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Rivkin for the purpose of providing an instrument connected to a computer.  

Urdea discloses the elements of the claimed invention as noted but does not disclose lab and enterprise systems.  However, Braud discloses:
Braud [0175] By merely posting a message to the attending physician's or nurse's station's enterprise web page describing the problem with the lab results received by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Braud for the purpose of describing the problem with the lab results received by the enterprise system.  

Urdea discloses the elements of the claimed invention as noted but does not disclose time series database systems.  However, Caneda discloses:
	Caneda [0002] Time-series database systems have been developed for storing operational data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Caneda for the purpose of providing time-series database systems. 

Urdea discloses the elements of the claimed invention as noted but does not disclose existing Application Programming Interfaces (APIs).  However, Official Notice is taken that Application Programming Interfaces (APIs) is well-known in the art for the purpose of providing input/output capability for a user.   

Urdea discloses the elements of the claimed invention as noted but does not disclose content libraries.  However, Official Notice is taken that content libraries are well-known in the art for 

Urdea discloses the elements of the claimed invention as noted but does not disclose voice inputs from one or more lab technicians and investigators working in the lab.  However, Official Notice is taken that voice input is frequently used for authentication. 

Urdea discloses the elements of the claimed invention as noted but does not disclose data historians.  However, Official Notice is taken that data historians are well-known for the purpose of providing information which is not stored in a database.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urdea, Karumba, Rivkin, Braud, Caneda and Official Notice and further in view of Koh (US 2019/0392926).   
Regarding claim 3, the combination of Urdea, Karumba, Rivkin, Braud, Caneda and Official Notice discloses the elements of the claimed invention as noted but does not disclose wherein the voice inputs from one or more lab technicians and investigators are acquired using an artificial intelligence based virtual lab assistant.  However, Koh discloses:
	Koh [0090] FIG. 9A is an exemplary variation of a GUI 900a displaying options for a medical calculator generated by an AI medical assistant within a conversation. For example, GUI 900a displays two calculator options in response to a user input 930 including a request for a medical calculator. The calculator options may, for example, be generated by the AI medical 930 to predict user intent and determine suitable medical content, as described above with reference to FIG. 4A-4C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea, Karumba, Rivkin, Braud, Caneda and Official Notice to obtain above limitation based on the teachings of Koh for the purpose of interpreting the user input to predict user intent and determine suitable medical content.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urdea, Karumba, Rivkin, Braud, Caneda, Official Notice and Koh and further in view of Philbin (US 2018/0352085).    
Regarding claim 4, the combination of Urdea, Karumba, Rivkin, Braud, Caneda, Official Notice and Koh discloses the elements of the claimed invention as noted but does not disclose wherein the virtual lab assistant is further configured to guide the one or more technicians to follow a predefined protocol adopted by the lab for capturing the voice data.  However, Philbin discloses:
	Philbin claim 26 The method of claim 21, wherein the emergency communication is received via a voice over internet protocol (VoIP) connection with the virtual assistant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea, Karumba, Rivkin, Braud, Caneda, Official Notice and Koh to obtain above limitation based on the teachings of Philbin for the purpose of receiving emergency communications.   

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urdea, Karumba, Rivkin, Braud, Caneda, Official Notice and Koh and further in view of Redmond (US 2019/0377790)      
Regarding claim 5, the combination of Urdea, Karumba, Rivkin, Braud, Caneda, Official Notice and Koh discloses the elements of the claimed invention as noted but does not disclose wherein the virtual lab assistant employs a cognitive agent to perceive and act upon voice inputs.
	Redmond [0041] The user device 150 is any type of electronic device that may be used by a user 152 to interact with the chatbot system 100. Non-limiting examples of user devices 150 include a personal computer (desktop or laptop), mobile devices (e.g., personal digital assistant (PDA), smart phone, tablet), cognitive voice assistant devices (e.g., Amazon's Alexa® or Google Home® devices), and Internet of Things (IoT) devices such as, but not limited to, vehicles, home appliances and other items embedded with electronics, software, sensors, actuators, and connectivity which enables these objects to connect and exchange data. In various embodiments, the chatbot system 100 is configured to enable auditory communications as well as textual communications with the user 152 via the user device 150.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea, Karumba, Rivkin, Braud, Caneda, Official Notice and Koh to obtain above limitation based on the teachings of Redmond for the purpose of using a well-known device for voice input.   

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Urdea in view of Faillaci (US 2015/0052502) 

	Faillaci [0008] An embodiment of the invention is directed to a computer implemented method associated with a tool for debugging computer program code. The program code is capable of presenting a graphical object, and is responsive to each of one or more events of user interaction with the graphical object. The method includes the step of generating a list or menu that includes one or more of the user interaction events. The method further includes adapting a window associated with the graphical object to present the menu to a user in response to a specified user request action, wherein the user is enabled to select one or more of the user interaction events included in the presented menu. For each selected user interaction event, the method identifies a component of the program code that is associated with that selected user interaction event. The method further includes setting a breakpoint in the program code in selected relationship with each identified program code component, wherein the subsequent occurrence of one of the selected user interaction events triggers a corresponding one of the breakpoints.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Faillaci for the purpose of identifying a component of the program code that is associated with that selected user interaction event.   
wherein the recipe builder tool is configured to create software codes associated with the one or more recipes with every user interaction.
Faillaci [0008] An embodiment of the invention is directed to a computer implemented method associated with a tool for debugging computer program code. The program code is capable of presenting a graphical object, and is responsive to each of one or more events of user interaction with the graphical object. The method includes the step of generating a list or menu that includes one or more of the user interaction events. The method further includes adapting a window associated with the graphical object to present the menu to a user in response to a specified user request action, wherein the user is enabled to select one or more of the user interaction events included in the presented menu. For each selected user interaction event, the method identifies a component of the program code that is associated with that selected user interaction event. The method further includes setting a breakpoint in the program code in selected relationship with each identified program code component, wherein the subsequent occurrence of one of the selected user interaction events triggers a corresponding one of the breakpoints.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urdea and Faillaci and further in view of Pandey (US 5,854,278). 
Regarding claim 9, the combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose wherein the one or more created recipes facilitate creation of one or more campaigns for one or more drug candidates, wherein campaign of the one or more campaigns have one or more lots. However, Pandey discloses:
45, The Developmental Therapeutics Program provides as a service to the public an in vitro anticancer drug discovery screen using a panel of sixty different human tumor cell lines over which candidate drugs are tested at defined ranges of concentrations. See Boyd et al., Drug Development Research 34:91-109 (1995), the entirety of which is incorporated herein by reference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea and Faillaci to obtain above limitation based on the teachings of Pandey for the purpose of providing a service to the public, i.e., an in vitro anticancer drug discovery 

Regarding claim 10, the combination of Urdea, Faillaci and Pandey discloses wherein the one or more lots are monitored for variation in range values of the one or more parameters associated with the one or more processes.
Pandey col 24, lines 40-45, The Developmental Therapeutics Program provides as a service to the public an in vitro anticancer drug discovery screen using a panel of sixty different human tumor cell lines over which candidate drugs are tested at defined ranges of concentrations.  See Boyd et al., Drug Development Research 34:91-109 (1995), the entirety of which is incorporated herein by reference

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urdea and Faillaci and further in view of Toleti (US 2020/0381131).   
Regarding claim 11, the combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose wherein alerts are triggered by the process setup and 
	Toleti [0048] In some embodiments, an event processor 360 receives an event signal from the AI and machine learning subsystem 320 and sends an output signal to the alert system 230. The alert system can provide notifications, alerts, and escalations as shown in block 370, a security alert as shown in block 380, and a new behavior notification as shown in block 390. Each output from the system 370, 380, 390 is stored as an outcome 395 and stored in the database 225 to be consulted in future event streams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea and Faillaci to obtain above limitation based on the teachings of Toleti for the purpose of providing a security alert.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdea and further in view of Mercury (US 2019/0087519).
Regarding claim 12, Urdea discloses the elements of the claimed invention as noted but does not disclose a resource tracking module configured to obtain the data associated with the one or more lab resources and instruments and facilitate tracking, mapping and planning of the one or more lab resources and instruments using the obtained data, the resource tracking module is further configured to generate one or more reports on usage and efficiency of the one or more lab resources and instruments.  However, Mercury discloses:
	Mercury [0042] Administrator server 116 may include hardware and software components to initiate various administrative functions at the content management server 102 and other components within the content distribution network 100. For example, the 116 may monitor device status and performance for the various servers, data stores, and/or user devices 106 in the content distribution network 100. When necessary, the administrator server 116 may add or remove devices from the network 100, and perform device maintenance such as providing software updates to the devices in the network 100. Various administrative tools on the administrator server 116 may allow authorized users to set user access permissions to various content resources, monitor resource usage by users and devices 106, and perform analyses and generate reports on specific network users and/or devices (e.g., resource usage tracking reports, training evaluations, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Mercury for the purpose of resource usage tracking. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdea and further in view of Schuppert (US 7,424,465).  
Regarding claim 13, Urdea discloses the elements of the claimed invention as noted but does not disclose further comprises a content library communicatively coupled to the experiment prediction module and configured to provide access to one or more internal and external content providers and tools to facilitate prediction of outcomes of lab processes.  However, Schuppert discloses:
	Schuppert col 2, lines 45-55 Referring to FIG. 1, the system 20 includes a substance library module 1, such as a combinatorial library module, coupled to an experiment set-up module 2. The module 2 is coupled to an experiment data module 3 and a data-driven optimizer 4. The optimizer 4 also is coupled to the library module 1. The module 2 performs high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Schuppert for the purpose of providing a substance library module 1, such as a combinatorial library module, coupled to an experiment set-up module 2. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Urdea in view of Faillaci
Regarding claim 14, Urda discloses:
acquiring at least one of: ambient data and experimental data in real time from one or more lab resources and instruments; 
Urdea claim 25, Apparatus for developing a test for determining a health state, said apparatus comprising: a single molecule detector for measuring at least 10 biomarkers within each of a plurality of legacy clinical samples, wherein the total volume of each legacy clinical sample conforms to a sample requirement of said single molecule detector; and a processor for generating a model for determining said health state based at least in part on an analysis of said measured biomarkers from said legacy clinical samples.

setting up one or more processes in real time utilizing the acquired data, wherein the one or more recipes are set-up using one or more recipes generated by a recipe builder tool; 

Faillaci [0008] An embodiment of the invention is directed to a computer implemented method associated with a tool for debugging computer program code. The program code is capable of presenting a graphical object, and is responsive to each of one or more events of user interaction with the graphical object. The method includes the step of generating a list or menu that includes one or more of the user interaction events. The method further includes adapting a window associated with the graphical object to present the menu to a user in response to a specified user request action, wherein the user is enabled to select one or more of the user interaction events included in the presented menu. For each selected user interaction event, the method identifies a component of the program code that is associated with that selected user interaction event. The method further includes setting a breakpoint in the program code in selected relationship with each identified program code component, wherein the subsequent occurrence of one of the selected user interaction events triggers a corresponding one of the breakpoints.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Faillaci for the purpose of identifying a component of the program code that is associated with that selected user interaction event.   

monitoring the one or more processes in real time; and predicting outcomes of the one or more processes based on their monitoring and the acquired data, 
[0003] Diagnostic tests have been provided for detecting, screening, monitoring, and/or predicting the future development of various health states (e.g., disease states) in a subject. Typically, the detecting, screening, monitoring, or prognosis is provided by a diagnostic test based, at least in part, on the level(s) of one or more biological markers ("biomarkers") in a clinical sample taken from the subject (e.g., the subject's blood), or the presence thereof. Such biomarkers are selected because the presence, absences, or levels of such biomarkers alone or in combination are indicative of the presence, stage, or future clinical course of the health state. Often times, but not necessarily, the diagnostic test may additionally be based on clinical information concerning the subject. Determining an appropriate diagnosis or prognosis for a subject can, for example, advantageously increase the subject's chances for survival and/or recovery.	

wherein one or more machine learning techniques are employed to generate one or more patterns to predict outcomes of the one or more processes conducted in the lab in real time.
Urdea claim 29. The apparatus of claim 25, wherein said processor comprises a machine learning tool configured to generate a mathematical model or biomarker pattern that diagnoses or predicts said health state.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urdea and Faillaci in view of Karumba in view of Rivkin in view of Braud in view of Caneda and further in view of Official Notice. 

	Karumba [0059] Note also that the unique identifier (UDI) or fingerprint token for a surgical instrument or tool may be used to form a decentralized instrument Internet of Things (IoT) network, wherein items are “smart devices” that are connected to the blockchain through their corresponding UDI or token. This may allow institutional wide tracking and detecting of surgical instruments, as well as for healthcare inventory management system. Such an IoT of instruments is embodied by the computing platform 200 in FIG. 2. That is, the instruments are trackable through the network(s) 205 that operatively couple the computing nodes that store the blockchain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea and Faillaci to obtain above limitation based on the teachings of Karumba for the purpose of providing IoT instruments embodied in a computing platform.  

The combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose computer connected lab instruments.  However, Rivkin discloses: 
	Rivkin [0037] While just an SDMS server 312 and a LIMS server 314 are discussed, any computer connected with an instrument and any transmission which is generated and sent to an instrument, may be substituted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea and Faillaci to obtain above limitation 

The combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose lab and enterprise systems.  However, Braud discloses:
Braud [0175] By merely posting a message to the attending physician's or nurse's station's enterprise web page describing the problem with the lab results received by the enterprise system, the enterprise application can notify the attending physician and/or physicians within the attending physician's group and/or the patient's nursing station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea to obtain above limitation based on the teachings of Braud for the purpose of describing the problem with the lab results received by the enterprise system.  

The combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose time series database systems.  However, Caneda discloses:
	Caneda [0002] Time-series database systems have been developed for storing operational data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea and Faillaci to obtain above limitation based on the teachings of Caneda for the purpose of providing time-series database systems. 



The combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose content libraries.  However, Official Notice is taken that content libraries are well-known in the art for the purpose of providing an easily accessible source of reference material on a wide range of topics.   

The combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose voice inputs from one or more lab technicians and investigators working in the lab.  However, Official Notice is taken that voice input is frequently used for authentication. 

The combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose data historians.  However, Official Notice is taken that data historians are well-known for the purpose of providing information which is not stored in a database.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Urdea and Faillaci.    
Regarding claim 16, the combination of Urdea and Faillaci discloses wherein the recipe builder tool is configured to create software codes associated with the one or more recipes with every user interaction.
[0008] An embodiment of the invention is directed to a computer implemented method associated with a tool for debugging computer program code. The program code is capable of presenting a graphical object, and is responsive to each of one or more events of user interaction with the graphical object. The method includes the step of generating a list or menu that includes one or more of the user interaction events. The method further includes adapting a window associated with the graphical object to present the menu to a user in response to a specified user request action, wherein the user is enabled to select one or more of the user interaction events included in the presented menu. For each selected user interaction event, the method identifies a component of the program code that is associated with that selected user interaction event. The method further includes setting a breakpoint in the program code in selected relationship with each identified program code component, wherein the subsequent occurrence of one of the selected user interaction events triggers a corresponding one of the breakpoints.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urdea and Faillaci and further in view of Pandey.             
Regarding claim 18, the combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose wherein the one or more created recipes facilitate creation of one or more campaigns for one or more drug candidates, wherein campaign of the one or more campaigns have one or more lots. However, Pandey discloses:
Pandey col 24, lines 40-45, The Developmental Therapeutics Program provides as a service to the public an in vitro anticancer drug discovery screen using a panel of sixty different human tumor cell lines over which candidate dugs are tested at defined ranges of concentrations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea and Faillaci to obtain above limitation based on the teachings of Pandey for the purpose of providing a service to the public, i.e., an in vitro anticancer drug discovery 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Urdea, Faillaci and Pandey and further in view of Toleti.                 
Regarding claim 19, the combination of Urdea and Faillaci discloses the elements of the claimed invention as noted but does not disclose wherein alerts are triggered by the process setup and monitoring module when status of a parameter of the one or more parameters varies from a predefined range of values.  However, Toleti discloses:
	Toleti [0048] In some embodiments, an event processor 360 receives an event signal from the AI and machine learning subsystem 320 and sends an output signal to the alert system 230. The alert system can provide notifications, alerts, and escalations as shown in block 370, a security alert as shown in block 380, and a new behavior notification as shown in block 390. Each output from the system 370, 380, 390 is stored as an outcome 395 and stored in the database 225 to be consulted in future event streams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Urdea and Faillaci to obtain above limitation based on the teachings of Toleti for the purpose of providing a security alert.  

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdea in view of Faillaci.           
Regarding claim 20, Urdea discloses: 

a non-transitory computer-readable medium having computer-readable program code stored thereon, the computer-readable program code comprising instructions that when executed by a processor, cause the processor to:
	Urdea [0065]

acquire at least one of: ambient data and experimental data in real time from one or more lab resources and instruments;
Urdea claim 25, Apparatus for developing a test for determining a health state, said apparatus comprising: a single molecule detector for measuring at least 10 biomarkers within each of a plurality of legacy clinical samples, wherein the total volume of each legacy clinical sample conforms to a sample requirement of said single molecule detector; and a processor for generating a model for determining said health state based at least in part on an analysis of said measured biomarkers from said legacy clinical samples.

setup up one or more processes in real time utilizing the acquired data, 
Urdea [0003] Diagnostic tests have been provided for detecting, screening, monitoring, and/or predicting the future development of various health states (e.g., disease states) in a subject. Typically, the detecting, screening, monitoring, or prognosis is provided by a diagnostic test based, at least in part, on the level(s) of one or more biological markers ("biomarkers") in a 

wherein the one or more recipes are set-up using one or more recipes generated by a recipe builder tool; 
Urdea discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Faillaci discloses:
Faillaci [0008] An embodiment of the invention is directed to a computer implemented method associated with a tool for debugging computer program code. The program code is capable of presenting a graphical object, and is responsive to each of one or more events of user interaction with the graphical object. The method includes the step of generating a list or menu that includes one or more of the user interaction events. The method further includes adapting a window associated with the graphical object to present the menu to a user in response to a specified user request action, wherein the user is enabled to select one or more of the user interaction events included in the presented menu. For each selected user interaction event, the method identifies a component of the program code that is associated with that selected user interaction event. The method further includes setting a breakpoint in the program code in selected relationship with each identified program code component, wherein the subsequent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urdea to obtain above limitation based on the teachings of Faillaci for the purpose of identifying a component of the program code that is associated with that selected user interaction event.   

monitor the one or more processes in real time; and 
Urdea [0003] Diagnostic tests have been provided for detecting, screening, monitoring,  and/or predicting the future development of various health states (e.g., disease states) in a subject. Typically, the detecting, screening, monitoring, or prognosis is provided by a diagnostic test based, at least in part, on the level(s) of one or more biological markers ("biomarkers") in a clinical sample taken from the subject (e.g., the subject's blood), or the presence thereof. Such biomarkers are selected because the presence, absences, or levels of such biomarkers alone or in combination are indicative of the presence, stage, or future clinical course of the health state. Often times, but not necessarily, the diagnostic test may additionally be based on clinical information concerning the subject. Determining an appropriate diagnosis or prognosis for a subject can, for example, advantageously increase the subject's chances for survival and/or recovery.	

predict outcomes of the one or more processes based on their monitoring and the acquired data, wherein one or more machine learning techniques are employed to generate one or more patterns to predict outcomes of the one or more processes conducted in the lab in real time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161